Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 03/31/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. Claims 1-3, 6-20 are rejected under 35 U.S.C. 102 a (1) as being anticipated by Katsura (US 5138257 A1).


    PNG
    media_image1.png
    516
    872
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    196
    392
    media_image2.png
    Greyscale
Regarding independent claim 1, Katsura (US 5138257 A1) teaches, An integrated circuit (col.3 line 31), comprising: a plurality of pins, including a signal output pin (lines 30-37, column 2); a plurality of signal nodes, each node in the plurality of signal nodes operable to store a respective internal data signal (lines 30-37, column 2; line 30, column 3-line 8, column 4; elements 11-14, figures 2 and 3); and a plurality of testing circuits, each testing circuit in the plurality of testing circuits configured to sample a respective internal data state and in response to concurrently couple a unique output signal to a same pin in the plurality of pins, other than the signal output pin (lines 30-55, column 2; line 30, column 3-line 8, column 4;lines 1-42, column 5, figures 2 and 3).

Regarding dependent claim 2, Katsura (US 5138257 A1) teaches the integrated circuit of claim 1.
Katsura further teaches, wherein the unique output signal of each testing circuit is provided in response to a parameter difference between each testing circuit in the plurality of testing circuits (lines 1-0-40, column 4).
Regarding dependent claim 3, Katsura (US 5138257 A1) teaches the integrated circuit of claim 1.
Katsura further teaches, wherein the unique output signal of each testing circuit is provided in response to a resistance difference between each testing circuit in the plurality of testing circuits (lines 1-0-40, column 4).

Regarding dependent claim 6, Katsura (US 5138257 A1) teaches the integrated circuit of claim 1.
Katsura further teaches, wherein the same pin comprises a ground pin of the integrated circuit that is used as a test data output (lines 30-50, column 5).

Regarding dependent claim 7, Katsura (US 5138257 A1) teaches the integrated circuit of claim 1.
Katsura further teaches, wherein the unique output signal comprises a current (lines 55-60, column 6).

Regarding dependent claim 8, Katsura (US 5138257 A1) teaches the integrated circuit of claim 1.
Katsura further teaches wherein the unique output signal comprises a current; and wherein the current as a unique output signal from each testing circuit is a power of two different from the current as a unique output signal from each other testing circuit in the plurality of testing circuits (The present invention enables test modes to be established, for an integrated A bus data setting circuit 19 is connected to the internal bus 14, and is operable to set arbitrary bit values on each of the lines of the internal bus 14, for example enabling each line to be set to the "l" logic level potential or to the "O" logic level potential (lines 44-49, column 7).

Regarding dependent claim 9, Katsura (US 5138257 A1) teaches the integrated circuit of claim 1.
Katsura further teaches, wherein each testing circuit in the plurality of testing circuits comprises: a first transistor having a gate coupled to receive a test enabling signal; a second transistor having a gate coupled to receive the internal data signal from a respective signal node in the plurality of signal nodes (figure 3, lines 1-42, column 5; lines 43-col 5- line 10, column 6); and an output node for outputting a respective unique output signal responsive to a state of the test enabling signal and a state of the internal data signal from a respective signal node in the plurality of nodes (figure 3, lines 1-42, column 5; lines 43-col 5- line 10, column 6).

Regarding dependent claim 10, Katsura (US 5138257 A1) teaches the integrated circuit of claim 1.


Regarding dependent claim 11, Katsura (US 5138257 A1) teaches the integrated circuit of claim 9.
Katsura further teaches: wherein the first transistor comprises an NMOS transistor; wherein the second transistor comprises a PMOS transistor; and wherein the respective internal data signal is an active low signal (figure 3, lines 1-42).

Regarding dependent claim 12, Katsura (US 5138257 A1) teaches the integrated circuit of claim 1.
Katsura further teaches, wherein each testing circuit in the plurality of testing circuits comprises: a first transistor having a gate coupled to receive a test enabling signal; a second transistor having a gate coupled to receive the internal data signal from a respective signal node in the plurality of signal nodes (figure 3, lines 1-42, column 5; lines 43-col 5- line 10, column 6); a third transistor coupled to mirror a current source (element 19, figure 3, lines 1-42, column 5; lines 43-col 5- line 10, column 6); and an output node for outputting a respective unique output signal responsive to a state of the test enabling signal, a state of the internal data signal from a respective signal node in the plurality of signal nodes, and the current source (element 19, figure 3, lines 1-42, column 5; lines 43-col 5- line 10, column 6).



    PNG
    media_image3.png
    529
    922
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    196
    392
    media_image2.png
    Greyscale
Regarding independent claim 13, Katsura (US 5138257 A1) teaches, A testing system, comprising: an integrated circuit (col.3 line 31), comprising: a plurality of pins, including a signal output pin and a signal input pin (lines 30-37, column 2); a plurality of signal nodes, each node in the plurality of signal nodes operable to store a respective internal data signal (lines 30-37, column 2; line 30, column 3-line 8, column 4; elements 11-14, figures 2 and 3); a plurality of testing circuits, each testing circuit in the plurality of testing circuits configured to sample a respective internal data state and in response to concurrently couple a unique output signal to a same pin in the plurality of pins, other than the signal output pin (lines 30-55, column 2; line 30, column 3-line 8, column 4; lines 1-42, column 5, figures 2 and 3); circuitry for applying a voltage to the signal input pin (col.6 lines 11-26); and circuitry for determining the respective internal data state of each testing circuit in response to an output at the same pin (col.6 line27-col.7 line23).

Regarding dependent claim 14, Katsura (US 5138257 A1) teaches the integrated circuit of claim 13.


Regarding independent claim 15, Katsura (US 5138257 A1) teaches, A method of testing internal data states of an integrated circuit (lines 49-68, column 4), comprising: enabling a test mode for the integrated circuit (lines 49-68, column 4); during the test mode, applying an input signal to the integrated circuit (lines 1-42, column 5), the integrated circuit including a signal output pin (lines 30-37, column 2); during the test mode, measuring an output signal at a pin of the integrated circuit, other than at the signal output pin (lines 30-55, column 2; line 30, column 3-line 8, column 4; lines 1-42, column 5, figures 2 and 3); and translating the output signal to a plurality of internal data states of the integrated circuit (lines 30-55, column 2; line 30, column 3-line 8, column 4; lines 1-42, column 5, figures 2 and 3).

Regarding dependent claim 16, Katsura (US 5138257 A1) teaches the method of claim 15.
Katsura (US 5138257 A1) further teaches, the measuring step comprises measuring an output signal at a ground pin of the integrated circuit that is used as a test data output (lines 30-50, column 5)).

Regarding dependent claim 17, Katsura (US 5138257 A1) teaches the method of claim 15.


Regarding dependent claim 18, Katsura (US 5138257 A1) teaches the method of claim 15.
Katsura (US 5138257 A1) further teaches, the measuring step comprises measuring a current output signal at a ground pin of the integrated circuit that is used as a test data output (lines 1-42, column 5, lines 55-60, column 6).

Regarding dependent claim 19, Katsura (US 5138257 A1) teaches the method of claim 15.
Katsura (US 5138257 A1) further teaches, wherein each internal data state in the plurality of internal data states corresponds to a respective testing circuit in a plurality of testing circuits (lines 30-37, column 2); and wherein each testing circuit is operable to output a respective output signal unique from an output signal from each other testing circuit in the plurality of testing circuits (lines 30-37, column 2).

Regarding dependent claim 20, Katsura (US 5138257 A1) teaches the method of claim 15.
Katsura (US 5138257 A1) further teaches wherein each internal data state in the plurality of internal data states corresponds to a respective testing circuit in a plurality of testing circuits; and wherein each testing circuit is operable to output a respective output current signal that is a A bus data setting circuit 19 is connected to the internal bus 14, and is operable to set arbitrary bit values on each of the lines of the internal bus 14, for example enabling each line to be set to the "l" logic level potential or to the "O" logic level potential (lines 44-49, column 7)) .
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5138257 A1) and in view of Naidu et al (US 2017/0160317 A1).     
Regarding dependent claim 4, Katsura (US 5138257 A1) teaches the integrated circuit of claim 1.

Naidu et al (US 20170160317 A1) teaches, high output voltage (V.sub.OH) level and low output voltage (V.sub.OL) level parametric test systems and related methods of performing V.sub.OH/V.sub.OL parametric tests on input/output (I/O) driver circuits of an electronic device. In a first example embodiment, a test system may include test circuitry, comparator circuitry, and a test controller. The test circuitry may be coupled to an output node of an input/output (I/O) driver circuit, where the test circuitry and the I/O driver circuit may be configured to generate an output voltage on the output node at a first level associated with a minimum logic high level and a second level associated with a maximum logic low level. The comparator circuitry may be configured to compare the output voltage at the first level and the second level with a reference voltage. The test controller may be configured to output an indication signal based on the comparison, where the indication signal is indicative of whether the I/O driver circuit satisfies a parametric qualification requirement (paragraph [0012]).
Naidu et al (US 20170160317 A1) further teaches, the current mirror circuitry may provide a relatively high output resistance such that it helps keep the current sourced to and sunk from the output nodes PAD_1 to PAD_N constant regardless of load. Also, the width-to-length (W/L) ratios of the first NMOS transistor MN1 may be a multiple (M) times the W/L ratio of the second NMOS transistor MN1 so that the first NMOS transistors MN1 draw desired amounts of current away from the output nodes PAD_1 to PAD_N. Also, the size of the first PMOS transistors MP1 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Katsura by providing a test arrangement where the dimensional differences of the transistors are take in to account as taught by Naidu et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that the dimensional ratio of the transistors is taken in to consideration when the output magnitude is determined, as taught by Naidu et al (paragraph [0043]).

Regarding dependent claim 5, Katsura (US 5138257 A1) teaches the integrated circuit of claim 1.
Katsura fails to teach, wherein the unique output signal of each testing circuit is provided in response to one of either a transistor width or transistor length difference between each testing circuit in the plurality of testing circuits.
Naidu et al (US 20170160317 A1 teaches, high output voltage (V.sub.OH) level and low output voltage (V.sub.OL) level parametric test systems and related methods of performing V.sub.OH/V.sub.OL parametric tests on input/output (I/O) driver circuits of an electronic device. In a first example embodiment, a test system may include test circuitry, comparator circuitry, and a test controller. The test circuitry may be coupled to an output node of an input/output (I/O) driver circuit, where the test circuitry and the I/O driver circuit may be configured to generate an output voltage on the output node at a first level associated with a minimum logic high level and 
Naidu et al (US 2017/0160317 A1) further teaches, the current mirror circuitry may provide a relatively high output resistance such that it helps keep the current sourced to and sunk from the output nodes PAD_1 to PAD_N constant regardless of load. Also, the width-to-length (W/L) ratios of the first NMOS transistor MN1 may be a multiple (M) times the W/L ratio of the second NMOS transistor MN1 so that the first NMOS transistors MN1 draw desired amounts of current away from the output nodes PAD_1 to PAD_N. Also, the size of the first PMOS transistors MP1 may determine the amount of the current sourced to the output nodes PAD_1 to PAD_N (paragraph [0043]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Katsura by providing a test arrangement where the dimensional differences of the transistors are take in to account as taught by Naidu et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that the dimensional ratio of the transistors is taken in to consideration when the output magnitude is determined, as taught by Naidu et al (paragraph [0043]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858